—Appeal from an order of the Family Court, Cattaraugus County (Michael L. Nenno, J.), entered June 30, 2009 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent had abused Willow C. and neglected Loki C.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of of Annastasia C. [Ronnie *1579C.], 78 AD3d 1578 [2010] [decided herewith]). Present — Smith, J.P., Peradotto, Garni, Sconiers and Gorski, JJ.